Citation Nr: 1549028	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran had active service from February 1957 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim was remanded in August 2015 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the September 2015 VA opinion is inadequate because it did not discuss evidence requested by the Remand directives, specifically, lay statements made by the Veteran and his family as to service onset and continuity of symptoms of his hearing loss and tinnitus.  Therefore, remand is necessary to obtain a new VA opinion.

In that regard, the Veteran contends that his current bilateral hearing loss and tinnitus were caused or aggravated by his service.  He contends that his military occupational specialty of Morse code interpreter caused him to experience acoustic trauma by way of beeping and other radio sounds.  He contends that he was also exposed to small arms fire.

The Veteran's service treatment records are unavailable.  The National Personnel Records Center confirmed in August 2011 that the records were destroyed in a 1973 fire at their facility.

The available post-service medical evidence includes VA treatment records beginning in 2007 showing that the Veteran suffered from bilateral hearing loss and tinnitus, and a July 2011 VA examination.  On VA examination, the Veteran was found to suffer from normal to profound sensorineural hearing loss bilaterally, with pure tone threshold values of 100 decibels in the left ear and 90 decibels in the right ear at 4000 Hertz.  On examination, the Veteran reported that following service, he had spent a few years doing factory work without ear protection, but that he had spent the rest of his career in a position without noise exposure.  He had no history of recreational noise exposure.  He reported tinnitus for over 30 years.  The examiner concluded that his tinnitus was related to his hearing loss.  The examiner stated, however, that because the service treatment records were unavailable for review, a conclusion as to the etiology of the Veteran's hearing loss could not be made without resort to mere speculation.

In February 2012, the Veteran submitted two lay statements from family members stating that upon separation from service, they noticed a difference in the Veteran's ability to hear.

In August 2015, a VA addendum opinion was obtained, at which time the same VA examiner who conducted the 2011 VA examination reiterated the opinion that without the Veteran's service treatment records, an opinion as to whether his current hearing loss and tinnitus was caused or aggravated by service could not be made without resort to speculation.

In October 2015, the Veteran submitted a statement outlining his in-service noise exposure and post-service occupational duties and noise exposure and symptoms.  

The Board notes that the Veteran is competent to report symptoms capable of lay observation such as hearing loss and tinnitus.  It does not appear as though the 2011 or 2015 VA examiner considered the Veteran's competent lay assertions concerning the onset of his hearing loss.  Thus, the opinions are not adequate.  Given that the Veteran's service treatment records have been destroyed, but that he and his family have provided statements regarding the onset and continuity of his hearing loss and tinnitus, a new VA opinion should be obtained to consider such evidence.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.

The examiner is requested to address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current diagnosed hearing loss and/or tinnitus had its onset in service or is otherwise related to noise exposure in service?

In providing the opinion, the examiner must address the Veteran's reports of in-service noise exposure while interpreting Morse code and some exposure to small weapons fire, as well as statements by the Veteran and his family attesting to the Veteran's hearing loss since service, to include the Veteran's occupational history submitted in October 2015.   The examiner should also address whether the Veteran's profound high frequency hearing loss is an indication of exposure to acoustic trauma while in service.




2.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




